DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 08/24/2022 is acknowledged.
The Advisory Action filed 08/24/2022 entered the 08/16/2022 amendment and addressed Applicant’s arguments filed concurrently. No additional amendments/arguments were filed with the RCE, which was notated as requesting examination of the “Response After Final submitted August 16, 2022”. The present claim rejections and Examiner responses to Applicant’s arguments listed herein are unchanged from those in the Advisory Action filed 08/24/2022, but additionally include a full recitation of current claim rejections. The prior art search was also updated for the continued examination. 
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-9, 11-16, 18-21, and 31
Withdrawn claims: None
Previously cancelled claims: 10, 17 and 22-30
Newly cancelled claims: None
Amended claims: None
New claims: None
Claims currently under consideration: 1-9, 11-16, 18-21, and 31
Currently rejected claims: 1-9, 11-16, 18-21, and 31
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/16/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 11-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuil et al. (U.S. 2015/0017295 A1).
Regarding claim 2, Kuil et al. discloses a method of making a protein-rich food product, the method comprising (i) providing protein and water to form a protein mixture, wherein the protein consists substantially of albumen ([0020]); (ii) aerating the protein mixture to make a whip having a smaller density than the protein mixture; (iii) forming the whip into a mass having a first thickness ([0021]-[0022], where the mere materialization of the whip is considered to constitute “forming the whip into a mass”); and (iii) heating the mass ([0023]) at least until a plurality of bubbles within the mass burst ([0028]).
Kuil et al. does not explicitly disclose the product with burst bubbles as creating a matrix including burst membranes forming air escape paths from the bubbles so that a quantity of air escapes from the plurality of bubbles and the mass and causes the first thickness to collapse to a second thickness smaller than the first thickness.
However, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”
Since the method of production of Kuil et al. appears to be substantially identical to the claimed method, the resultant effect of bubbles bursting to create a matrix with burst membranes forming air escape paths from the bubbles so that a quantity of air escapes from the plurality of bubbles and the mass and causes the first thickness to collapse to a second thickness smaller than the first thickness is determined to be an inherent attribute of the product when produced according to the disclosed method (at least wherein coalescence occurs as in [0028]), and the claimed property is thus considered obvious to a skilled practitioner.
As for claim 1, Kuil et al. discloses the composition as comprising 10-27% solids, of which at least 70% consist of proteins (specifically, 10% by weight egg albumen in the mixture and as low as 1% by weight other solids) ([0049], [0061]). Though Kuil et al. does not disclose the ratio of the first thickness to the second thickness as being at least 2, such a result is considered to be inherent when the composition is heated for up to 200°C for 20 minutes ([0079], where the present specification indicates that collapse occurs at 350°C after heating for 30 seconds, [0052]), particularly when stabilizing measures are not implemented ([0002], [0015]). The claimed ratio between the first and second thicknesses is thus determined to be obvious.
As for claim 11, though Kuil et al. does not disclose the ratio of the first thickness to the second thickness as being at least 3, such a result is considered to be inherent when the composition is heated for up to 200°C for 20 minutes ([0079], where the present specification indicates that collapse occurs at 350°C after heating for 30 seconds, [0052]), particularly when stabilizing measures are not implemented ([0002], [0015]). The claimed ratio between the first and second thicknesses is thus determined to be obvious.
As for claim 12, Kuil et al. discloses the composition as comprising 10-27% solids (specifically, 10% by weight egg albumen in the mixture and 1-25% by weight other solids) ([0049], [0061]).
As for claim 13, Kuil et al. discloses the composition as comprising 12-20% solids (specifically, 10% by weight egg albumen in the mixture and 1-25% by weight other solids) ([0049], [0061]).
As for claim 14, MPEP 2144.05 IV A indicates that changes in size are insufficient to patentably distinguish over prior art. The claimed dimension for the second thickness of less than 3 mm is thus considered obvious.
 As for claim 15, Kuil et al. discloses the composition as comprising 18-27% solids (specifically, 10% by weight egg albumen in the mixture and 1-25% by weight other solids) ([0049], [0061]).
As for claim 16, MPEP 2144.05 IV A indicates that changes in size are insufficient to patentably distinguish over prior art. The claimed dimension for the second thickness of greater than 3 mm is thus considered obvious.
As for claim 19, Kuil et al. discloses the composition as comprising 8.60-18.92% by weight protein of the mixture (specifically, 0.1-10% by weight egg albumen in the mixture) ([0061]).
As for claim 20, Kuil et al. discloses incorporating additives into the mixture ([0083]). MPEP 2144.05 IV C states: “Selection of any order of mixing ingredients is prima facie obvious.” Incorporating additives into the whip after making it but before forming they whip would thus be obvious.
As for claim 21, Kuil et al. discloses incorporating a stabilizer in the protein mixture ([0016], [0079]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuil et al. (U.S. 2015/0017295 A1) as applied to claim 2 above, and further in view of Olsen (U.S. 4,431,629 A1).
As for claims 3-5, Kuil et al. discloses aerating the protein mixture by whipping the protein mixture for a period of time to form the whip ([0091]).
Kuil et al. does not disclose whip as having a density of 0.20 g/cm3 or less (claim 3), a density between 0.10-0.20 g/cm3 (claim 4), or a density between 0.10-0.15 g/cm3 (claim 5).
However, Olsen discloses a meringue made with egg white having a density of 0.12 g/cm3 (C8, L64).
It would have been obvious to one having ordinary skill in the art to produce a product according to Kuil et al. that has a density of 0.12 g/cm3. Kuil et al. indicates that the aerated egg albumen compositions may be used as such as aerated food products ([0001], [0068]). Since the reference only discloses preferred food products ([0068]), a skilled practitioner would be motivated to consult Olsen for further instruction regarding suitable egg albumen food products. Olsen discloses an egg-white-based meringue that has a density of 0.12 g/cm3 (C8, L51-L64). A skilled practitioner would thus find the production of a meringue as taught in Olsen when practicing the method of Kuil et al. to be obvious, including a meringue with the disclosed density 0.12 g/cm3. As such, the claimed density ranges of 0.20 g/cm3 or less (claim 3), a density between 0.10-0.20 g/cm3 (claim 4), and a density between 0.10-0.15 g/cm3 (claim 5) are considered obvious to a skilled practitioner.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuil et al. (U.S. 2015/0017295 A1) as applied to claim 2 above, and further in view of Olson (U.S. 2013/0022731 A1) and Lawrence et al. (U.S. ,746,132 B2).
NOTE: Two different references with similar names are relied on in this Office Action: Olsen (U.S. 4,431,629 A1) and Olson (U.S. 2013/022731 A1).
As for claim 6, Kuil et al. discloses the method of claim 2.
Kuil et al. does not disclose forming the whip in an apparatus with first/second surfaces spaced apart a distance equal to or greater than the first thickness.
However, Olson discloses a protein-based product ([0018]) based primarily on egg white protein ([0029]) that may be in the form of a tortilla ([0012]) that may be formed by depositing the mixture on a flat surface that may be heated ([0035]). Lawrence et al. discloses an apparatus for producing tortillas (C1, L6-L7) having first/second heated surfaces oriented parallel and opposite from each other, where the dough mixture is deposited between the surfaces (C2, L21-L40, Fig. 2, 24, 26).
It would have been obvious to one having ordinary skill in the art to produce a product according to Kuil et al. via depositing the mixture in a mold between a first and second surface that are spaced apart a distance equal to or greater than the first thickness. First, Kuil et al. only discloses preferred food products ([0068]), which would motivate a skilled practitioner to consult Olson for further instruction regarding suitable egg albumen food products. Olson discloses the formation of tortillas from egg-based mixtures ([0012], [0029]) yet provides only generalized instruction regarding the formation of such products ([0035]). A skilled practitioner would then be motivated to consult Lawrence et al. for specific teaching related to forming tortillas. Since Lawrence et al. teaches a method of forming tortillas involving depositing a mixture between a first and second surface of a mold, wherein the surfaces are spaced apart a distance equal to or greater than the thickness of the mixture (C2, L2-L40, Fig. 2, 24, 26), a skilled practitioner would find the production of a product according to Kuil et al. via such an apparatus to be obvious.
As for claim 7, Lawrence et al. discloses the method as comprising depositing the mixture on the first surface and placing the second surface over the mixture opposite the first surface (C2, L2-L40, Fig. 2, 24, 26).
As for claim 8, Lawrence et al. discloses heating via heating the first surface (C2, L38-L40).
As for claim 9, Lawrence et al. discloses heating via heating the first and the second surface (C2, L38-L40). Heating the surfaces before depositing the mixture would be obvious in order to optimize the efficiency of the method, wherein pre-heated surfaces would allow for quicker throughput compared to having to heat/cool the surfaces for each product that is produced.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuil et al. (U.S. 2015/0017295 A1) as applied to claim 12 above, and further in view of Olson (U.S. 2013/0022731 A1).
As for claim 18, Kuil et al. discloses the albumen comprises up to 10% by weight of the protein mixture ([0061]), which renders the claimed amount of at least 10.3% by weight protein obvious. MPEP 2144.05 I (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
Kuil et al. does not disclose the protein as additionally comprising protein that is whey, soy, or hemp.
However, Olson discloses a protein-based product ([0018]) based primarily on egg white protein ([0029]) that may additionally comprise soy or whey protein ([0021]).
It would have been obvious to one having ordinary skill in the art to incorporate soy or whey protein in to the product of Kuil et al. The reference teaches generally that the composition may be combined with other food ingredients ([0083]), which would prompt a skilled practitioner to consult Olson for further instruction regarding such ingredients. Since Olson discloses that soy or whey protein may be combined with egg white protein in food products ([0021]), a skilled practitioner would find the incorporation of soy or whey protein into the product of Kuil et al. to be obvious.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Kuil et al. (U.S. 2015/0017295 A1) as applied to claim 2 above, and further in view of Bellar (U.S. 7,595,081 B1) as evidenced by Wiker et al. (U.S. 4,421,770).
As for claim 31, Kuil et al. discloses the method of claim 2, including that the food product comprises water ([0016]).
Kuil et al. does not disclose the product as having a moisture content of between 65-78% by weight.
However, Bellar discloses a food product comprising an egg protein and water in a whipped form (C1, L57-L61) comprising 37.6 wt% egg whites and 37.6 wt.% water (C5, L60 – C6, L8). Wiker et al. discloses that egg white contains about 12% solids (C2, L27-L28), such that egg white contains about 88% water.
It would have been obvious to one having ordinary skill in the art to produce a protein-rich food product having a moisture content of between 65-78% by weight. Kuil et al. discloses that the aerated egg albumen composition may be combined with other ingredients to form a finished food product ([0083]), which would prompt a skilled practitioner to consult Bellar for further instruction relating to such food products. Since Bellar discloses a food product comprising primarily egg whites and water (C5, L60 – C6, L8), a skilled practitioner would find the production of a comparable food product with the composition of Kuil et al. to be obvious. The food product of Bellar comprises 37.6 wt.% water, and 37.6 wt.% egg albumen (C5, L60 – C6, L8), of which 88% would be water from the egg albumen, or 33.1% water. Together, the overall water content of the food product would be about 70.7 wt.%, which renders the claimed moisture content of the protein-rich food product of between 65-78% by weight obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1, 2, 11-16, and 19-21 over Kuil et al.; claims 3-5 over Kuil et al. and Olsen; claims 6-9 over Kuil et al., Olson and Lawrence et al.; claim 18 over Kuil et al. and Olson; and claim 31 over Kuil et al., Bellar, and Wiker et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the merging of two bubbles would simply result in a larger bubble with no release of air (Applicant’s Remarks, p. 5, ¶5).
However, “rupture of film” in between bubbles as described in Kuil et al. at paragraph [0028] would not be limited to occurring exclusively between bubbles. To the extent the film between bubbles was susceptible to rupture, the film at the edge of the foam would likewise be susceptible to rupture. The only logical reading of Kuil et al. is that coalescence would involve the rupture of film at multiple places within the foam, including at the edges, such that air would escape from the plurality of bubbles and the mass and cause a collapse of at least some degree of the foam as claimed. Further, the claim rejection is based on the prior art process being substantially identical to the claimed method, such that the collapse of the foam would be inherent. Applicant does not address such a basis for the claim rejection and does not dispute that the prior art process is substantially identical to the claimed process. Accordingly, Applicant’s arguments are unpersuasive, and the claim rejections are maintained.
The rejection of claim 2 has been maintained herein.
The rejections of claim 1, 3-16, 18-21 and 31, which depend from claim 2 and are rejected based on at least the same prior art, are additionally maintained herein.
Conclusion
Claims 1-9, 11-16, 18-21, and 31 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication r earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793